DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to amendments/argumetns filed on 02/25/2022.
Claims 1-9, 20, 21, and 25-27 are currently pending in this application.  Claims 25-27 are new. 
The IDS filed on 03/09/2022 has been accepted.  

Response to Arguments
As per claim 1, applicant’s argumetns have been fully considered but are not found persuasive.  Applicants have amended the claims to include executing a workflow to manage use of the selected asset according to the management parameters.  However, this is not persuasive.  As seen in paragraphs 41-43, digital records/fingerprints may be linked to a physical object.  Those that own those rights and are authenticated may modify and manage access to the key objects via the digital record.  As seen in these paragraphs, access may include access to a pedigree or access to digital records including unlocking, modifying, supplmeneting, deleting, etc.  All such examples are examples of management of records.  As seen in paragraph 78, authenticated owners may modify and manage rights, and allow the users to create their own terms.  Terms include renting, using, leasing, etc – all of which manage use of the objects.  Thus, arguments are not found persuasive.  See also paragraph 84. 
As per claim 6, applicant’s arguments are not found persuasive.  Applicants argue that that Beun does not teach the limitations as it is not directed toward a medium and an operator performs the testing.  This is not persuasive.  As seen in in Beun, the reference teaches that an operator may active the tests/actions, but the system itself still carries out those tests and actions.  The operator himself is not performing the actions of the tests.  Applciants also argue that the usage data in claim 6 is acquired after access to the asset has been granted.  This is clearly taught in Withrow (paragraph 92, 107, 108, 110 and throughout wherein verified supplemental data, such as sensor data can be added over time, which includes data that is collected when in use by authorized individual; ; such data may be collected when in use by an authorized; see paragarph 110 wherein data may be used for monitoring).  As seen in Withrow, Withrow already teaches utilizing sensor data for monitoring.  Although Withrow does not explicitly teach comparing parameters in the monitoring, this would have been inheret, if not obvious (see paragraph 110 wherein sensor data may be used for monitoring).  Beun was utilized to explicitly show the comparing of parameters 

As per claim 20, applicant’s amendments have been fully considered but are moot in view of new grounds of rejection.  The claims have been amended to include that the management includes monitoring the length of usage, hours of usage, location of usage, type of usage, or any combination thereof to determine when usage of the selected asset exceeds a maximum usage defined within the management parameters. Although the Withrow 1 reference teaches the management of parameters, such as the type of usage (see paragraph 78 of Withrow 1), the reference does not explicitly teach the monitoring of such usage.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 26 and 27, indepdnent claim 26 recites “executing a workflow to grant access and or manage usage of the selected asset.”  It is unclear whether this is an “and” or an “or”.  Independent claim 1 has been amended to remove the “grant access and or” portion, thus only reciting managing usage of the selected asset.  For purposes of examination, the claims will be reflected as mirroring independent claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. US Patent Application Publication 2019/0228174 (hereinafter Withrow 1), in view of Withrow et al. US Patent Application PUblication 2017/0243231 (hereinafter Withrow 2)
	As per claim 1, Withrow 1 teaches a non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising: storing a key object digital fingerprint in a key object digital fingerprint record of a database (paragraph 18 with storing a digital fingerprint of physical key object in key object record/database); selecting an asset for automated management (see paragraph 36 with the selection of a different physical object or a digital object such as a digital record, digital file, or any other type of digital information; see also paragraph 39 wherein digital object is digital asset, file, or pedigree);  creating an asset database record associated with the selected asset (paragraph 18 with creating a digital record; also see paragraph 41 with digital record created, wherein digital record may comprise digital asset pedigree); linking the key object digital fingerprint to the asset database record (paragraph 18 with linking digital record to digital fingerprint of key object); adding or linking management parameters to the asset database record (see paragraph 19 wherein permissions are linked to key object record; see also 
	Withrow 1 does not teach updating the selected asset database record based on the execution of the workflow.  However, updating a database record based on an execution of workflow would have been obvious.  For example, see Withrow 2 (see paragraph 49 with updating database record indicating a fingerprint was matched; also see paragraph 79).

	As per claim 2, Withrow as modified teaches wherein the step of storing the key object digital fingerprint includes: scanning a key physical object the key physical object formed, at least in part, from structures of a material substance (withrow 1 paragraph 135); and generating, from a digital image of the scanned key physical object, a key object digital fingerprint, wherein the key object digital fingerprint is generated from features in the structures of the material substance, and wherein the key object digital fingerprint is distinguishable from each of a plurality of other digital fingerprints generated from other digital iamges of other physical objects even if one or more of the other physical objects visually appears identical to the key physical object (Withrow 1 paragraph 135).
	As per claim 3, Withrow teaches wherein the workflow includes: generating a contract between a proprietor of the selected asset and the user in accordance with the management parameters (Withrow 1 paragraphs 61, 62, and 68 with holder of digital fingerprint have permissions and can generate contracts; also see paragraph 78 and 99).  The Withrow combination does not explicitly teach communicating with the user to obtain a signature or assent to the contract and updating the selected asset database record to reflect assent of the user to the contract.  However, this would have been obvious, if not inherent, over the Withrow combination.  As seen in the cited portions of Withrow 1 above, the reference already teaches 
As per claim 4, the Withrow combiantiont eaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 36 wherein the object may be the physical object) and the workflow includes communicating with external security mechaisms or systems so as to permit the user to access the physical object (Withrow 1 paragraph 16 and 36 wherein access to the physical object is granted based on provision of digital fingerprint, which requires communication with a system).	
	 As per claim 8, the Withrow combination teaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 16 and 36 with physical object); and the workflow includes authenticating the user and conditional access to the selected asset on authentication of the user in addition to matching the target digital fingerprint (Withrow 1 paragraph 16 and 36 wherein access to physical object is granted based on provision/matching of digital fingerprint; see also paragraph 19 with access based on permissions)
	As per claim 9, the Withrow combination teaches wherein the selected asset comprises a physical object (Withrow 1 paragraph 16 and 36 with physical object) and the workflow . 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Withrow combination as applied above, and further in view of Beun et al. US Patent Application Publication 2008/0016355 (hereinafter Beun)
As per claim 5, the WIthrow combination does not explicitly teach wherein the external security mechanisms are incorporated in the physical object itself, affixed to the physical object, or contain the physical object such as a lock box.  However, providing external security mechanisms incorporated into a physical object itself would have been obvious.  For example, see Beun (paragraphs 35-37 with external security mechanisms on device to disable the scrambling option or blocking the terminal/smartcard when usage is not permitted; also see paragraph 9). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Withrow combination with Beun.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and provide control to provide remote control over equipment and provide sanctions if necessary (Buen paragraphs 10-11).


	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Withrow combination with Beun.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and provide control to provide remote control over equipment and provide sanctions if necessary (Buen paragraphs 10-11).
	As per claim 7, the Withrow combination teaches wherein the action comprises one or more of locking or disabling the physical object, modifying operational features of the physical object, and assessing charges to the user based on the captured usage data (Buen paragraph 37 with actions including disabling the descrambling feature, blocking the terminal, etc).

Claims 20, 21, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Withrow combination as applied above, and further in view of Takaraki et al. US Patent No. 9,213,845 (Taraki)
	Claim 20 is rejected using the same basis of arguments used to reject claim 1.  Further, Withrow 1 teaches wherein the selected asset comprises a digital object and the workflow includes executing a process to permit the user to access the digital object consistent with the management parameters (Withrow 1 paragraph 36 with object being a digital object and Withrow 2 paragraph 49 with updating database record indicating a fingerprint was matched and permitted to use; also see paragraph 79).  Withrow further teaches wherein executing the workflow to manage usage includes monitoring: 1) length of continus usage; 2) horus of usage; 3) location of usage; 4) type of usage, or any combination thereof (see paragarph 84 wherein rights may have time limitations; ).
	Although Withrow teaches monitoring the type of usage or the length, Withrow does not explicitly teach monitoring to determine when usage of the selected asset exceeds a maximum usage defined within the management parameters.  However, monitoring length of usage to determine when a selected asset exceeds a maximum usage defined within parameters is well known in the art and would have been obvious to one of ordinary skill in the art.  Forr example, see Taraki (col. 2 lines 25-48 with access limits to content based on time; see col. 10 lines 40-45 with preventing content from executing if access limits have been reached).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Taraki with the Withrow combination.  One of ordinary 

	As per claim 21, Withrow as modified teaches wherein the process to permit the user to access the digital object controls 1) permissions, 2) the number of uses or lengths of use, and 3) rights associated with altering, sharing, and copying of the asset or any object (physical or digital) associated with the key object digital fingerprint (Withrow 1 paragraphs 19, 41, 61, 74 and throughout with permissions; see Withrow 1 paragraphs 78 and 84 with rights associated with the objects; also see Taraki col. 2 lien 25-48 and col. 10 liens 40-45 with lengths of use).
	As per claim 25, Withrow as modified teaches wherein the workflow includes executing a process to revoke the user’s access to the digital object based upon a determination that the usage of the selected asset exceeds the maximum usage defined within the management parameters (Taraki col. 10 lines 40-45 with preventing access if access limits have been reached).
	Claim 26 is rejected using the same basis of arguments used to reject claims 1 and 20 above.  Withrow further teaches communicating with external sensors to capture usage data of the selected asset (paragraph 19, 20, 38, 92 with gathering data from sensors to capture usage data of selected asset).  Although Withrow does nto explicitly teach comparing the sensor data with management parameters, this would have been obvious.  For example, see Tarak (col. 2 line 25-48 with access limits to content based on time; see col. 10 liens 40-45 with comparing usage time to management parameters to determine wither to allow or prevent access to 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Taraki with the Withrow combination.  One of ordinary skill in the art would have been motivated to perform such an addition to control access to content by placing restrictions on access (Taraki col. 1 lines 15-20).
	Claim 27 is rejected using the same basis of arguments used to reject claim 20 above.  

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JASON K GEE/Primary Examiner, Art Unit 2495